Citation Nr: 0208410	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  94-34 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than August 11, 
1998, for the grant of a 60 percent evaluation for left 
brachial plexitis.

2.  Entitlement to an effective date earlier than February 
23, 2001, for the grant of a 50 percent evaluation for major 
depression.

3.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 50 percent disabling.

4.  Entitlement to an initial compensable evaluation for 
muscle contracture headaches prior to May 2, 1997.

5.  Entitlement to an initial evaluation in excess of 
10 percent for muscle contracture headaches as of May 2, 
1997.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to May 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from December 1993 and February 1996 rating 
decisions of the North Little Rock, Arkansas, Regional Office 
(RO) and from August 2000 and November 2001 rating decisions 
of the Muskogee, Oklahoma, RO.  In the December 1993 rating 
decision, the RO granted service connection for muscle 
contracture headaches and assigned a noncompensable 
evaluation, effective September 11, 1992.  The veteran 
appealed the noncompensable evaluation.  In September 1999, a 
10 percent evaluation was granted for muscle contracture 
headaches, effective May 2, 1997.  The veteran has asserted 
that the service-connected disability warrants an evaluation 
in excess of 10 percent and that he warrants more than a 
noncompensable evaluation prior to May 1997.  In the February 
1996 rating decision, the RO granted service connection for 
major depression and assigned a 30 percent evaluation, 
effective January 31, 1995.  The veteran asserted that he 
warranted both an earlier effective date and a higher 
evaluation.  In the August 2000 rating decision, the RO had 
effectuated an August 2000 decision, wherein the Board 
granted a 60 percent evaluation for left brachial plexitis 
with incomplete paralysis, and assigned an effective date of 
August 11, 1998.  The veteran asserts that the 60 percent 
evaluation should go all the way back to 1992, when he filed 
his claim for an increased evaluation.  In the November 2001 
rating decision, the RO granted a 50 percent evaluation for 
major depression, effective February 23, 2001.  The veteran 
has stated that he is not satisfied by the grant of a 
50 percent evaluation and that the effective date should be 
earlier than February 2001.

These issues have previously been before the Board in May 
1997 and August 2000.  The Board remanded these claims for 
additional development and adjudicative actions.  The case 
has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to August 11, 1998, service-connected left brachial 
plexitis was manifested by severe incomplete paralysis.

2.  Prior to January 29, 1997, service-connected major 
depression was manifested by no more than definite symptoms 
or moderate symptoms.

3.  As of January 29, 1997, major depression was manifested 
by considerable symptoms and flattened affect, disturbances 
in motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

4.  There has been no significant change in muscle 
contracture headaches during the appeal period.

5.  Muscle contracture headaches are manifested by severe 
headaches up to three to four times a week.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent evaluation for left 
brachial plexus as of October 22, 1992, have been met.  
38 U.S.C.A. §§ 1155, 103A, 5107, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400, 4.124a, Diagnostic Code 8513 
(2001).

2.  The criteria for an evaluation of 50 percent, but no 
more, for major depression as of January 29, 1997, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2001).

3.  The criteria for an evaluation in excess of 30 percent 
for major depression prior to January 29, 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110; 38 C.F.R. 
§§ 3.400, 4.130, Diagnostic Code 9434.

4.  The criteria for a 30 percent evaluation, and no more, 
for muscle contracture headaches from September 11, 1992, 
have been met.  38 U.S.C.A. 1155, 5107, 5110; 38 C.F.R. 
§§ 3.400, 4.124a, Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of t he Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, there are numerous rating decisions, statements 
of the cases, and supplemental statements of the case, where 
the RO has informed the veteran of the evidence necessary to 
establish higher evaluations for the service-connected major 
depression and muscle contracture headaches and earlier 
effective dates for increased evaluations for left brachial 
plexitis, major depression, and muscle contracture headaches.  
In the statements of the case of record, the RO also included 
the pertinent regulations that applied to the veteran's 
claims for increased evaluations and earlier effective dates.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

The Board notes that the veteran is a former VA employee, who 
worked closely with VA laws and regulations, and thus has 
personal knowledge of the laws and regulations and of the 
evidence necessary to establish the benefits which he seeks.

As to obtaining relevant records, the veteran has stated that 
he has received treatment from VA, which records have been 
received and associated with the claims file, which are dated 
between 1973 and 2000.  The veteran has stated that he is in 
receipt of Social Security Administration disability 
benefits.  The medical records from the Social Security 
Administration have been received and associated with the 
claims file.  The veteran has not alleged that there are any 
additional medical records related to treatment for left 
brachial plexitis, major depression, and muscle contracture 
headaches that have not been associated with the claims file.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo numerous VA examinations related to his 
claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

A.  Left brachial plexitis

The Board notes that in an August 2000 decision, it granted a 
60 percent evaluation for the service-connected left brachial 
plexitis.  In an August 2000 decision, the RO effectuated the 
Board's decision and assigned an effective date of August 11, 
1998, the date of a VA examination.  The veteran has not 
contested the 60 percent evaluation; rather, he contests that 
the 60 percent evaluation should have been granted as of 
October 1992, when he first filed his claim for an increased 
evaluation.  For the following reasons, the Board agrees.

On October 22, 1992, the veteran requested an increased 
evaluation for left brachial plexitis, asserting that his 
service-connected disabilities had worsened.  Various 
examinations conducted in 1993 show findings by a VA examiner 
that the veteran had significant functional loss in the left 
upper extremity and functional loss in the left hand because 
of weakness of the extensor function of the left thumb.  
Another examiner stated that there was marked weakness in the 
left external rotator and in the left deltoid.  Between the 
numerous examinations provided to the veteran in 1993 and the 
August 11, 1998, VA examination, there were no VA 
examinations provided to the veteran.  During that time, 
however, the veteran submitted numerous statements as to the 
degree of severity of his service-connected left brachial 
plexitis, to include testimony that he provided at an April 
1994 hearing.  He consistently reported that he had almost no 
use of his left arm and that he was in constant pain.  

The RO has determined that the veteran's disability became 
worse as of August 1998.  There is absolutely nothing in the 
examination report that is inconsistent with the veteran's 
statements during the appeal period or the findings reported 
in the 1993 examination reports and 1993 and 1994 VA 
treatment reports.  The veteran's statements and testimony 
regarding the severity of his disability are evidence and 
must be considered.  The Board finds it unlikely that during 
the course of the appeal that the veteran became worse on the 
day of the August 11, 1998, examination.  Rather, it finds 
that the August 11, 1998, examination simply corroborated 
what the veteran has been asserting since October 1992.

When the Board reviews the evidence of record, it finds that 
the proper effective date for the grant of a 60 percent 
evaluation for left brachial plexitis is October 22, 1992-
the date the veteran asserted that his service-connected 
disability had worsened.  The veteran has stated that this is 
the date that he is seeking for the grant of the 60 percent 
evaluation, and thus, the Board finds that the veteran's 
claim has been granted in full.

B.  Major depression

Service connection for major depression was granted by means 
of a February 1996 rating decision and assigned a 30 percent 
evaluation, effective January 1995.  The veteran appealed the 
30 percent evaluation and effective date assigned, and in 
September 1996, the RO granted an effective date of May 13, 
1993.  In November 2001, the RO granted a 50 percent 
evaluation for major depression, effective February 23, 2001.  
The veteran has stated that he believes that he warrants more 
than a 30 percent evaluation prior to February 23, 2001, and 
more than a 50 percent evaluation as of February 23, 2001.

A June 1993 VA psychiatric evaluation report shows that the 
veteran reported that he had difficulty lifting his arms 
above his head but that it had been worse at the present 
time.  He stated this was very disconcerting to him, as he 
had always been a very active person.  He also stated that 
his disability prevented him from being able to play with his 
children and had caused tension between him and his wife.  
The veteran stated he had a very poor appetite and was having 
difficulty sleeping due to pain and worry.  He denied any 
thoughts of suicide.  The examiner stated that the veteran 
had a "rather flat facies" and appeared very despondent.  
He stated the veteran talked in a very low voice and did not 
appear to be anxious.  He added there were no hallucinations 
or delusions.  The examiner stated that perception of the 
veteran's deteriorating condition appeared to be appropriate.  
He stated the veteran's judgment was not impaired but that he 
had a tendency to withdraw from activity.  The examiner noted 
that it was unclear whether the veteran's inability to do 
activities was due to his physical difficulty or partially 
due to some of his depression.  He stated the veteran was 
oriented times three and that memory was intact.  The 
examiner stated that the veteran had a major depressive 
episode, which was developing secondary to his physical 
disability.  He stated that the veteran was able to manage 
his funds.  

In April 1994, the veteran presented oral testimony before a 
Hearing Officer at the RO.  The veteran stated that he had 
feelings of inadequacy and had trouble showing affection.  He 
stated he used to like to be around people but that had 
changed.

A February 1995 VA treatment report shows that the veteran 
was seen for depression.  The examiner stated that the 
veteran was not on any antidepressant medication and noted 
that the veteran had not been treated for depression.  He 
indicated that the veteran displayed a sad appearance, 
avoided eye contact, had passive suicidal ideations, was 
withdrawn, was hopeless, was depressed, and had a flat 
affect.  He diagnosed depression and indicated that it was 
chronic and severe.  Severity of psychosocial stressors was 
rated as a "7" on a scale from one to 10 and highest level 
of adaptive functioning in the past year was rated as a "3" 
on a scale from one to 10.

A December 1995 VA psychiatric evaluation report shows that 
the veteran reported he had become more irritable and had a 
tendency to want to withdraw.  He complained that he was 
unable to play with his children, which caused him great 
distress.  The veteran reported that his productivity at work 
had lessened due to his attitude.  He stated he and his wife 
had been separated off and on for the last three years.  The 
veteran reported decreased motivation.  The examiner stated 
that the veteran had down-cast eyes and was tearful during 
the evaluation.  He stated the veteran appeared to be quite 
despondent and not anxious.  There were no indications of 
hallucinations, delusions, perception difficulties, or 
judgment problems.  The examiner stated that the veteran was 
oriented times three with memory intact.  The examiner stated 
that the veteran was able to manage his funds.  The diagnoses 
were major depression and dysthymic disorder.  The examiner 
entered a Global Assessment of Functioning (GAF) of 55.  The 
examiner stated that he initially had evaluated the veteran 
in June 1993, at which time, he thought it was a depressive 
episode that would clear over time, but that it had not.  He 
stated he believed that the veteran's mental disorder was 
interfering with his day-to-day activities and interfering 
with his physical activities to do his work.

In a September 1996 statement, the veteran asserted that his 
severely depressed state rendered him unable to interact with 
other employees and left his attitude less than desirable.  

A November 1996 VA treatment report shows that the examiner 
stated the veteran was alert and oriented.  He stated the 
veteran had a flat affect and denied suicidal ideation.  

A January 14, 1997, VA treatment report shows that the 
veteran had been on Prozac since April 1995.  The examiner 
stated that it helped the veteran's depression.  He stated 
the veteran was alert and oriented with fair eye contact.  He 
stated the veteran's thoughts were intact with no suicidal or 
homicidal ideations.  The examiner noted there was no 
objective anxiety.  He stated the veteran's affect was flat 
but that he had been more expressive than he had in the past.  
The examiner entered an assessment of chronic depression and 
noted that it was "stable."

A January 29, 1997, psychiatric evaluation report shows that 
the veteran stated he had been depressed for three to four 
years because he could not do anything.  He described feeling 
hopeless and worthless.  The veteran stated he was depressed 
all day every day.  He stated he stayed away from people 
because he did not want them to see him like this.  The 
examiner noted the veteran did not establish any eye contact 
with him.  He stated the veteran looked down at the floor 
throughout the interview.  The examiner stated the veteran's 
speech was soft toned and slow paced, but was coherent, 
logical, and goal directed.  He stated the veteran's mood was 
"very depressed" and that his affect was very flat and 
consistent with his mood and thought content.  The examiner 
noted the veteran was well oriented to person, place, time, 
and situation.  Remote memory and immediate retention were 
good.  The veteran reported suicidal ideations, at times.  
The examiner stated there was no evidence of delusions or 
auditory or visual hallucinations.  The veteran denied any 
obsessions or compulsions.  Concentration was reported as 
good.  The diagnosis was major depressive episode, severe, 
single episode.  The examiner determined that the veteran 
would not be able to manage his disability benefits in his 
best interests.  He explained that the veteran's mood was 
"majorly depressed" to the point where the veteran would 
not be able to relate to anyone, even though his cognitive 
abilities appeared intact.  He described the veteran's 
ability as being "below average."  The examiner added that 
the veteran was plagued by his physical problems.

A July 1998 VA psychiatric evaluation report shows that the 
veteran reported that he had no friends, hobbies, or 
interests.  He stated he did not like to watch television, 
but read some.  The examiner stated that the veteran was well 
oriented to time, place, person, and situation.  He stated 
the veteran had a flat affect and made little to no eye 
contact.  He noted the veteran kept his head down most of the 
interview but was able to look up occasionally.  The examiner 
stated that the veteran appeared to be depressed, but noted 
that he was cooperative.  The veteran's speech and language 
were reported to be intelligible, intelligent, and goal 
directed.  The examiner stated there was no evidence of 
psychosis or thought disorder.  He noted the veteran did not 
demonstrate any evidence of hallucinations, delusions, or 
paranoia.  There were no obsessional rituals observed.  He 
stated the veteran's behavior during the interview was 
appropriate.  The veteran denied suicidal or homicidal 
ideations and denied problems with mood swings or temper 
control.  He reported that he tended to isolate himself from 
others as a way of dealing with his problems.  The examiner 
stated the veteran's memory appeared to be intact.  He stated 
he found no evidence of cognitive deficits or deficiencies 
during the evaluation.  Judgment, reasoning, and abstract 
thinking appeared to be above average.  The examiner found 
the veteran to be competent to manage his funds.  The 
diagnostic impression was dysthymia.  The examiner entered a 
GAF score of 60.

A February 2001 psychiatric evaluation report shows that the 
veteran reported he did not want to be around anybody and had 
lost interest in things.  He reported significant sleep 
disruption.  He stated he basically stayed at home all the 
time.  The examiner stated that the veteran was not openly 
suicidal but had wishes of death.  He stated the veteran made 
little eye contact and appeared "quite dysphoric and 
hopeless."  The examiner noted the veteran did not show any 
abnormal motor movements.  He stated the veteran's speech was 
soft in volume with a normal rate.  He added that the veteran 
would respond and expand on direct questions but was not 
really spontaneous.  The examiner stated the veteran was 
coherent and relevant without looseness of associations, 
tangentiality, or circumstantiality.  He noted the veteran 
had no history of hallucinations, delusions, or paranoia or 
homicidal thoughts.  The examiner stated the veteran appeared 
to be blunted in his affect and dysphoric.  He stated that 
the veteran's present illness had been a single chronic 
episode of major depression, which was severe in nature and 
without psychotic features and which appeared to be due to 
the development of his pain syndrome and aggravated by his 
inability to carry out the activities that he used to enjoy.  
The examiner stated the veteran was alert and oriented to 
time, place, person, and present situation.  Immediate memory 
and past memory were normal.  He stated the veteran's 
judgment did not show significant deficits.

The veteran reported that he interacted with almost no one.  
He stated he did not want to go outside because he did not 
feel good and did not want people to see him in his current 
state.  The examiner stated that the veteran appeared 
significantly isolated.  The examiner entered a diagnosis of 
major depression and a GAF score of 45.  He stated that it 
was doubtful that the veteran could achieve recovery of 
depression in the next 12 months.  He added the following, in 
part:

The claimant appears severely impaired.  
Much of his difficulties are related to 
his physical health which is outside the 
scope of my interview, but he does have 
significant complaints of pain and 
weakness.  In regards to his mental 
health, he is chronic and severely 
depressed.  He feels hopeless.  He has no 
drive or interest.  He has wishes of 
death.  His treatment is inadequate.  He 
is not receiving counseling at this 
time. . . . .  He does appear able to 
manage funds.  He appeared honest without 
signs of malingering during this 
interview.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for major 
depression.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (the Court) has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date of 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The criteria for mental disorders were amended in November 
1996; thus, during the pendency of the current appeal.  The 
Board must consider both criteria in making its 
determination.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when regulation changes after claim has been filed 
but before appeal process has been completed, version most 
favorable to claimant will apply).  The criteria for post-
traumatic stress disorder and the respective evaluations 
prior to November 6, 1996, are as follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment -100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 
50 percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The criteria for post-traumatic stress disorder and the 
respective evaluations following November 6, 1996, are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The Board has carefully reviewed the evidence of record and 
finds that an earlier effective date of January 29, 1997, for 
the grant of a 50 percent evaluation for major depression is 
warranted; however, the preponderance of the evidence is 
against an initial evaluation in excess of 30 percent prior 
to January 29, 1997, and against an initial evaluation in 
excess of 50 percent as of January 29, 1997.  The reasons 
follow.

Prior to January 29, 1997, the veteran's symptoms of major 
depression were no more than moderately disabling.  In June 
1993, the examiner stated that the veteran had a flat affect, 
appeared very despondent, had a tendency to withdraw from 
activities, had unimpaired judgment, was not anxious, denied 
any thoughts of suicide, had an intact memory, and was 
oriented times three.  In February 1995, the examiner circled 
the applicable symptoms, such as sad, worried, avoids eye 
contact, withdrawn, depressed, flat affect, hopeless, and 
passive death wishes.  He determined that the veteran's 
highest level of adaptive functioning in the past year was a 
"3" on a scale from one to 10.  In December 1995, the 
examiner stated that the veteran appeared despondent, was not 
anxious, was tearful during the evaluation, had down-cast 
eyes, had no perception difficulties or judgment problems, 
was oriented times three with memory intact, and could manage 
his funds.  He stated that the veteran's psychiatric disorder 
was interfering with his day-to-day activities.  A November 
1996 VA treatment report shows that the veteran had a flat 
affect and denied suicidal ideation.  The examiner noted that 
the veteran was alert and oriented.  A January 14, 1997, VA 
treatment report shows that the veteran's thoughts were 
intact with no suicidal or homicidal ideations.  He was alert 
and oriented with fair eye contact.  The examiner noted there 
was no objective anxiety and that the veteran was more 
expressive than he had been in the past.  He stated the 
veteran's depression was "stable."

The Board finds that the above-described symptoms show a 
psychiatric disorder that is no more than moderately 
disabling under both the old criteria and the new criteria.  
In line with the 30 percent evaluation of the old criteria, 
the veteran's ability to establish or maintain relationships 
is impaired.  He stated that he was having difficulty at work 
because of his attitude.  In line with the 30 percent 
evaluation under the new criteria, the evidence of record 
shows that he had problems with irritability.  He has been 
described as depressed.  He was able to function 
satisfactorily and took care of himself.  He was noted by VA 
examiners to be appropriately dressed, cooperative, and 
behaving appropriately.  The difficulties the veteran had 
with performing the activities of daily living had much to do 
with the lack of use of his left arm, as stated by the 
veteran. The veteran has never reported panic attacks, but 
reported some sleep impairment.  His memory was always 
reported as intact, as was judgment.  The facts establish 
that the veteran was no more than 30 percent disabling prior 
to January 29, 1997.

This determination is supported by the VA examiner finding in 
the December 1995 VA psychiatric examinations that the GAF 
score was 55.  Although the GAF score does not fit neatly 
into the rating criteria, it is evidence, which the Court has 
noted the importance of in evaluating mental disorders.  See 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score is 
defined as a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 46-47 (4th ed. 1994).  A GAF score of 60 is 
defined as Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
Moderate symptoms are indicative of no more than a 30 percent 
evaluation.

The Board must consider whether an evaluation in excess of 
30 percent is warranted for major depression prior to January 
29, 1997, and finds that the preponderance of the evidence is 
against such finding.  Prior to January 29, 1997, the 
evidence of record does not establish that the veteran's 
ability to establish effective and favorable relationships 
with people is considerably impaired.  The veteran has not 
described total social isolation.  During interviews, he was 
cooperative.  His thought contents have been consistently 
described as coherent, logical, and goal directed.  His 
sensorium is intact.  The veteran has been consistently 
described as oriented times three. Memory has been reported 
as intact, as has judgment.  He consistently denied homicidal 
and suicidal ideation and denied visual and auditory 
hallucinations.  The veteran did not report any obsessive 
ritualistic behavior or panic attacks.  The examiners stated 
that the veteran was able to perform the activities of daily 
living.

The Board is aware of the February 1995 treatment report, 
where the examiner indicated that the veteran's highest level 
of adaptive functioning in the past year was a "3" on a 
scale from one to 10.  However, the Board has reviewed the 
evidence of record prior to January 29, 1997, and finds that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent prior to January 29, 1997, for the 
reasons stated above.  The Board finds that a cursory 
determination that the veteran's highest level of adaptive 
functioning in the past year was a "3" on a scale from one 
to 10 is outweighed by the remainder of the evidence of 
record prior to January 29, 1997.

As stated above, the Board finds that the evidence supports 
the grant of a 50 percent evaluation for major depression as 
of January 29, 1997.  The veteran underwent a psychiatric 
evaluation on that day, which showed overall more severe 
symptoms than had previously been described by examiners and 
reported by the veteran.  The veteran described feeling 
hopeless and worthless and stated that he tended to stay away 
from people because he did not want them to see him in his 
current state.  The examiner stated the veteran was "very 
depressed" and reported being suicidal at times.  The most 
significant finding was that the examiner stated that he did 
not believe that the veteran would be able to manage his 
benefits in his best interests.  He stated that the veteran's 
mood was "majorly depressed" to the point where the veteran 
would not be able to relate to anyone.  He noted, however, 
that the veteran's cognitive abilities were intact.  The 
Board finds that this is a factually ascertainable date that 
establishes an increase in the veteran's major depression, 
which would entitle the veteran to a 50 percent evaluation, 
effective January 29, 1997.

The Board must now determine whether an initial evaluation in 
excess of 50 percent as of January 29, 1997, for major 
depression is warranted and finds that such is not the case.  
This determination is true whether applying the old criteria 
or the new criteria.  The veteran's ability to establish and 
maintain effective or favorable relationships with people is 
not severely impaired.  The veteran initially had reported 
that he and his wife were having problems as a result of the 
veteran's physical and mental disabilities, but they have 
worked out their differences.  He is bothered by his 
inability to play with his children, which shows that he 
cares about his relationships with them.  The veteran was 
granted a total rating for compensation based upon individual 
unemployability based on both his psychiatric disorder and 
his physical disorders.  In the January 1997 evaluation 
report, the examiner noted that the veteran was plagued by 
his physical problems.

In February 2001, the veteran reported that he did not want 
to be around anyone and had lost interest in things.  The 
examiner noted that the veteran was not openly suicidal but 
had wishes of death.  The veteran was described as "quite 
dysphoric and hopeless."  He entered a GAF score of 45.

The Board notes that when the veteran has expressed suicidal 
ideations, they have been noted to be passive ideas.  He has 
never expressed a plan.  He has consistently denied homicidal 
ideations, hallucinations, and delusions.  Neither the 
veteran nor examiners have reported that the veteran has 
obsessional rituals which interfere with routine activities.  
In fact, the examiners have noted that the veteran does not 
have any obsessional rituals.  He has always been described 
as alert and oriented.  Such findings rule out the existence 
of speech that is illogical, obscure, or irrelevant.  In 
February 2001, the examiner stated that the veteran was 
coherent and relevant without looseness of associations, 
tangentiality, or circumstantiality, which disproves the 
existence of spatial disorientation.  The above-described 
evidence is indicative of no more than a 50 percent 
evaluation for major depression.  In fact, the veteran does 
not have most of the symptoms described in the new criteria 
for a 50 percent evaluation.  He has a flattened affect, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships; however, he does not have circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking.  Such lack of 
findings further substantiates the Board's determination that 
an evaluation in excess of 50 percent is not warranted.  

The Board must note the GAF scores since January 1997 have 
been 45 and 60.  The GAF score of 45 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 46-47.  While a GAF score of 60 would 
place the veteran's symptoms as being moderate, the Board 
finds that when reviewing all the evidence of record since 
January 29, 1997, the evidence supports an initial evaluation 
of no more than 50 percent under both the old and new 
criteria, for the reasons stated above.

The veteran is competent to report his symptoms.  To the 
extent that he stated that he was worse than the 30 percent 
evaluation contemplated, the Board agrees, to some extent, 
and has granted a 50 percent evaluation as of January 29, 
1997 (four years earlier than the original effective date 
assigned).  The Board finds that the medical findings do not, 
however, support an evaluation in excess of 50 percent.  The 
Board attaches greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony, in support of a claim for 
monetary benefits.  Taking the veteran's contentions and 
testimony into account and the medical findings, major 
depression is no more than 50 percent disabling.  To this 
extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.


C.  Muscle contracture headaches

A June 1993 VA examination report shows that the examiner 
noted that the veteran reported chronic headaches.  She 
stated that the veteran's description of the headaches 
sounded like typical muscle contraction headaches that start 
in the back of the head and neck and became generalized.  She 
stated the veteran reported that they occurred daily and were 
more severe.  The veteran stated he was taking medication for 
the headaches but that it was not helping.

In April 1994, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated that when he had a 
headache, he would go into a dark room in the house and sit 
on a chair to try and make it go away.  He stated he was 
getting treatment for his headaches by a physician.

In a September 1996 statement, the veteran asserted that he 
had daily headaches and completely prostrating headaches at 
least one day per week, which would require him to go to a 
dark room and lie down and wait for it to subside.

In October 1998, the veteran stated that he had severe 
headaches three to four days per week.  He stated that many 
days, his headaches were so bad that he had to go into a dark 
room and medicate himself and lie down until the headache 
subsided.  The veteran added that he had nausea and severe 
eye problems along with the headaches.

A November 1998 VA examination report shows that the veteran 
stated he had headaches, which started in the back of his 
head and would radiate to both temples and the eyes.  He 
stated it was worse on the right than on the left.  He 
described the headaches as sometimes lasting all day and 
could be associated with vomiting.  The veteran stated that 
the headaches did not completely go away.  He stated that 
three times a week, his headaches would be so severe that he 
would have to lie down in a dark, quiet room.  The diagnosis 
was muscle contracture headaches.

March and September 2000 VA outpatient treatment reports show 
that the veteran complained of daily headaches.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for muscle 
contracture headaches.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  See Fenderson, 12 Vet. App. at 126.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

The RO has rated the veteran's service-connected muscle 
contracture headaches by analogy to migraine headaches.  
Migraines with less frequent attacks warrant a 10 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2001).  
Migraines with characteristic prostrating attacks averaging 
one in two months over the last several months warrant a 10 
percent disability evaluation.  Id.  A 30 percent evaluation 
requires more frequent prostrating attacks (about once a 
month), and a 50 percent evaluation requires very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Id.

The Board notes that the RO granted the 10 percent evaluation 
as of May 2, 1997-the date of the Board remand, wherein the 
Board asked that the veteran be examined for the service-
connected muscle contracture headaches.  The Board finds that 
although there are not too many clinical findings related to 
the veteran's complaints, the veteran's complaints in 
statements and those he made at the 1994 RO hearing have not 
changed throughout the appeal period.  He has consistently 
described having daily headaches, with some being more severe 
than others.  Thus the Board finds no basis to assign staged 
ratings during the appeals process.

Additionally, the Board finds that the 10 percent evaluation 
does not contemplate the severity of the veteran's headaches 
and believes that the 30 percent evaluation is more 
appropriate for his symptoms.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Such evaluation contemplates more 
frequent prostrating attacks than once every two months.  See 
id.  Thus, a 30 percent evaluation for migraine headaches is 
granted back to the date that the RO initially granted 
service connection for muscle contracture headaches.

The Board notes again that the veteran is not service 
connected for migraine headaches, and instead, is service 
connected for muscle contracture headaches.  His muscle 
contracture headaches are evaluated, by analogy, to migraine 
headaches.  Although the veteran describes even more severe 
headaches than what the 30 percent evaluation contemplates, 
the Board finds that the medical evidence of record does not 
show that the veteran's muscle contracture meet the 
requirements for a 50 percent evaluation under the rating 
criteria.  See id.  Although the veteran has reported daily 
headaches, he has not described daily headaches which are 
"completely prostrating."  See id.  Additionally, the 
preponderance of the evidence is against a finding of 
prolonged headaches that are productive of severe economic 
incapability.  The veteran did not specifically attribute his 
inability to work to the headaches.  The Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's muscle contracture headaches are any more than 
30 percent disabling.  See id.  

The veteran is competent to state that his migraine headaches 
warranted an increased evaluation, and the Board has agreed 
with him and has granted a 30 percent evaluation back to the 
date that service connection was granted for such disability.  
To the extent that the appellant has implied that an 
evaluation in excess of 30 percent is warranted, the medical 
findings do not support his contentions for an evaluation in 
excess of 30 percent.  The Board finds that the descriptions 
that the appellant has given to the VA examiners are 
indicative of no more than a 30 percent evaluation.  To this 
extent, the preponderance of the evidence is against his 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

D.  Extraschedular consideration

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Entitlement to an effective date of October 22, 1992, for the 
grant of a 60 percent evaluation for left brachial plexitis 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

Entitlement to an evaluation in excess of 30 percent prior to 
January 29, 1997, for major depression is denied.

Entitlement to an effective date of January 29, 1997, for the 
assignment of a 50 percent evaluation for major depression is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to an evaluation in excess of 50 percent as of 
January 29, 1997, for major depression is denied.

Entitlement to an initial evaluation of 30 percent for muscle 
contracture headaches as of September 11, 1992, is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

